DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2021 and 03/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 16, 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7, 8, 10 and 15 of copending Application No. 17/244,403 (see US Pub. No. 2021/0247684 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 reads on patented claims 1, 7 and 10 as follow: a projection lens that is to be mounted on a housing of a projection device having an electro-optical element (page 15, claim 1, lines 1-3), the projection lens comprising: a bending optical system that comprises at least two optical axes (page 15, claim 10, lines 2-3), the two optical axes being an exit-side optical axis along which light incident from the housing exits and a first incidence-side optical axis that is disposed on an incidence side with respect to the exit-side optical axis and that is bent with respect to the exit-side optical axis (page 15, claim 10, lines 3-7); an exit-side lens barrel portion that accommodates an exit-side optical system having the exit-side optical axis and that rotates around the first incidence-side optical axis (page 15, claim 10, lines 9-12); a first incidence-side lens barrel portion that is disposed on an incidence side with respect to the exit-side lens barrel portion and through which the first incidence-side optical axis extends (page 15, claim 10, lines 13-16), the first incidence-side lens barrel portion having a first rotary tube and a first fixed tube (page 15, claim 10, lines 16-18), the first rotary tube rotating around the first incidence-side optical axis as a result of rotating the exit-side lens barrel portion (page 15, claim 10, lines 18-20), the first rotary tube being rotatably mounted at the first fixed tube (page 15, claim 1, lines 7-8); a first protrusion portion that is provided at one of the first rotary tube and the first fixed tube and that protrudes from the one of the first rotary tube and the first fixed tube (page 15, claim 7, lines 5-8); a first abutment surface that is provided at the other of the first rotary tube and the first fixed tube and that faces and abuts upon the first protrusion portion (page 15, claim 7, lines 9-11); and a first pressing portion that presses the first protrusion portion against the first abutment surface by pressing at least one of the first rotary tube or the first fixed tube in a direction of the first incidence-side optical axis (page 15, claim 7, lines 12-15).
Claim 3 reads on patented claim 8 as follow: the first pressing portion is provided at the one of the first rotary tube and the first fixed tube (page 15, claim 8, lines 2-3), wherein the projection lens comprises a first press surface that is provided at the other of the first rotary tube and the first fixed tube (page 15, claim 8, lines 4-6), that is disposed so as to face the first pressing portion in the direction of the first incidence-side optical axis, and that is pressed by the first pressing portion (page 15, claim 8, lines 6-9); and at least one first fitting hole that is provided in the first press surface and that is fitted to the first pressing portion (page 15, claim 8, lines 10-12), and wherein when the exit-side lens barrel portion rotates around the first incidence-side optical axis (page 15, claim 8, lines 13-14), a state of the first pressing portion is switched between a fitting state in which the first pressing portion is fitted to the first fitting hole and a move-out state in which the first pressing portion moves out of the first fitting hole (page 15, claim 8, lines 14-18).
Claim 16 reads on patented claims 1, 7, 8 and 10 as follow: a projection lens that is to be mounted on a housing of a projection device having an electro-optical element (page 15, claim 1, lines 1-3), the projection lens comprising: a bending optical system that comprises at least two optical axes (page 15, claim 10, lines 2-3), the two optical axes being an exit-side optical axis along which light incident from the housing exits and a first incidence-side optical axis that is disposed on an incidence side with respect to the exit-side optical axis and that is bent with respect to the exit-side optical axis (page 15, claim 10, lines 3-7); an exit-side lens barrel portion that accommodates an exit-side optical system having the exit-side optical axis and that rotates around the first incidence-side optical axis (page 15, claim 10, lines 9-12); a first incidence-side lens barrel portion that is disposed on an incidence side with respect to the exit-side lens barrel portion and through which the first incidence-side optical axis extends (page 15, claim 10, lines 13-16), the first incidence-side lens barrel portion having a first rotary tube and a first fixed tube (page 15, claim 10, lines 16-18), the first rotary tube rotating around the first incidence-side optical axis as a result of rotating the exit-side lens barrel portion (page 15, claim 10, lines 18-20), the first rotary tube being rotatably mounted at the first fixed tube (page 15, claim 1, lines 7-8); a first pressing portion that is provided at one of the first rotary tube and the first fixed tube and that presses the other of the first rotary tube and the first fixed tube (page 15, claim 7, lines 12-14), a first press surface that is provided at the other of the first rotary tube and the first fixed tube and that is pressed by the first pressing portion (page 15, claim 8, lines 5-9); and at least one first fitting hole that is provided in the first press surface and that is fitted to the first pressing portion (page 15, claim 8, lines 10-12), wherein when the exit-side lens barrel portion rotates around the first incidence-side optical axis (page 15, claim 8, lines 13-14), a state of the first pressing portion is switched between a fitting state in which the first pressing portion is fitted to the first fitting hole and a move-out state in which the first pressing portion moves out of the first fitting hole (page 15, claim 8, lines 14-18).
Claim 18 reads on patented claim 15 as follow: a projection device comprising: a projection lens (page 16, claim 15, lines 1-2).
Claim 19 reads on patented claims 1 and 8 as follow: the first pressing portion is provided at the one of the first rotary tube and the first fixed tube (page 15, claim 8, lines 2-3), wherein the projection lens comprises a first press surface that is provided at the other of the first rotary tube and the first fixed tube (page 15, claim 8, lines 4-6), that is disposed so as to face the first pressing portion in the direction of the first incidence-side optical axis (page 15, claim 8, lines 6-8), and that is pressed by the first pressing portion (page 15, claim 8, lines 8-9); and at least one first fitting hole that is provided in the first press surface and that is fitted to the first pressing portion (page 15, claim 8, lines 10-12), and wherein when the exit-side lens barrel portion rotates around the first incidence-side optical axis (page 15, claim 1, line 6), a state of the first pressing portion is switched between a fitting state in which the first pressing portion is fitted to the first fitting hole and a move-out state in which the first pressing portion moves out of the first fitting hole (page 15, claim 8, lines 14-18).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 9, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, lines 1-3, the limitation “the one of the first rotary tube and the first fixed tube is an outer tube, and the other of the first rotary tube and the first fixed tube is an inner tube that is inserted in an inner portion of the outer tube” renders the claim language to be indefinite because it is unclear which element is the inner tube and which element is the outer tube since the first rotary tube and the first fixed tube don’t appear to be interchangeable.
In claim 3, line 2, the limitation “the first pressing portion is provided at the one of the first rotary tube and the first fixed tube” render the claim language to be indefinite because it is unclear where is the definite location of said first pressing portion.
Claims 4, 9, and 19-20 fall with parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kayano.
Kayano (US Pub. No. 2019/0219915 A1) discloses:
Regarding claim 1, a projection lens (element 10 illustrated in Figures 1 and 2) that is to be mounted on a housing (Figure 1, element 60) of a projection device (Figure 1, element 2) having an electro-optical element (i.e. electric zoom control performed by element 69 in Figure 1; page 4, paragraph 0052, lines 1-3), the projection lens (Figure 2, element 10) comprising: a bending optical system (Figure 2, element 19) that comprises at least two optical axes (Figure 2, elements CL1, CL2 and CL3), the two optical axes being an exit-side optical axis (Figure 2, element CL3) along which light incident from the housing exits and a first incidence-side optical axis (Figure 2, element CL1) that is disposed on an incidence side with respect to the exit-side optical axis (Figure 2, element CL3) and that is bent with respect to the exit-side optical axis (Figure 2, element CL3); an exit-side lens barrel portion (Figure 2, elements 42 and 43) that accommodates an exit-side optical system (Figure 2, element 12) having the exit-side optical axis (Figure 2, element CL3) and that rotates around the first incidence-side optical axis (Figure 2, element CL1); a first incidence-side lens barrel (Figure 2, element 32) portion that is disposed on an incidence side with respect to the exit-side lens barrel portion (Figure 2, elements 42 and 43) and through which the first incidence-side optical axis (Figure 2, element CL1) extends, the first incidence-side lens barrel (Figure 2, element 32) portion having a first rotary tube (Figure 2, element 30; page 5, paragraph 0069, lines 6-8) and a first fixed tube (Figure 2, element 33), the first rotary tube (Figure 2, element 30) rotating around the first incidence-side optical axis (Figure 2, element CL1) as a result of rotating the exit-side lens barrel portion (Figure 2, elements 42 and 43), the first rotary tube (Figure 2, element 30) being rotatably mounted at the first fixed tube (Figure 2, element 33); a first protrusion portion (Figure 2, element 58) that is provided at one of the first rotary tube (Figure 2, element 30) and the first fixed tube (Figure 2, element 33) and that protrudes from the one of the first rotary tube (Figure 2, element 30) and the first fixed tube (Figure 2, element 33); a first abutment surface (Figure 2, element 54) that is provided at the other of the first rotary tube (Figure 2, element 30) and the first fixed tube (Figure 2, element 33) and that faces and abuts upon the first protrusion portion (Figure 2, element 58); and a first pressing portion (Figure 2, element 30c) that presses the first protrusion portion (Figure 2, element 58) against the first abutment surface (Figure 2, element 54) by pressing at least one of the first rotary tube (Figure 2, element 30) or the first fixed tube (Figure 2, element 33) in a direction of the first incidence-side optical axis (Figure 2, element CL1).
Regarding claim 5, the bending optical system (Figure 2, element 19) comprises a second incidence-side optical axis (Figure 2, element C2) that is disposed on an incidence side with respect to the first incidence-side optical axis (Figure 2, element CL1) and that is bent with respect to the first incidence-side optical axis (Figure 2, element C1), and wherein the projection lens (Figure 2, element 10) further comprises a second incidence-side lens barrel portion (Figure 2, element 34) that is disposed on an incidence side with respect to the first incidence-side lens barrel portion (Figure 2, element 32) and through which the second incidence-side optical axis (Figure 2, element C2) extends, the second incidence-side lens barrel portion (Figure 2, element 34) having a second rotary tube (Figure 2, element 17) that rotates around the second incidence-side optical axis (Figure 2, element C2) as a result of rotating the first incidence-side lens barrel portion (Figure 2, element 32) and a second fixed tube (Figure 2, element 45) at which the second rotary tube (Figure 2, element 17) is rotatably mounted; a second protrusion portion (Figure 2, element 48) that is provided at one of the second rotary tube (Figure 2, element 17) and the second fixed tube (Figure 2, element 45) and that protrudes from the one of the second rotary tube (Figure 2, element 17) and the second fixed tube (Figure 2, element 45); a second abutment surface (Figure 2, element 46) that is provided at the other of the second rotary tube (Figure 2, element 17) and the second fixed tube (Figure 2, element 45) and that faces and abuts upon the second protrusion portion (Figure 2, element 48); and a second pressing portion (Figure 2, element 50) that presses the second protrusion portion (Figure 2, element 51) against the second abutment surface (Figure 2, element 46) by pressing at least one of the second rotary tube (Figure 2, element 17) or the second fixed tube (Figure 2, element 45) in a direction of the second incidence-side optical axis (Figure 2, element CL2).
Regarding claim 8, the first protrusion portion is a ball bearing (i.e. guide pins). 
Regarding claim 10, a plurality of the first pressing portions (Figure 2, elements 48 and 55) are provided.
Regarding claim 11, at least three of the first pressing portions (Figure 2, elements 48 and 55) are provided.
Regarding claim 12, the plurality of the first pressing portions (Figure 2, elements 48 and 55) include two or more types of the first pressing portions whose pressing forces (i.e. frictional force) differ from each other (page 3, paragraph 0041, lines 7-10).
Regarding claim 13, a first connection frame (Figure 3, element 30) that connects the exit-side lens barrel portion (Figure 2, elements 34, 42 and 43) and the first incidence-side lens barrel portion (Figure 2, element 32) to each other.
Regarding claim 14, the first pressing portions (Figure 2, elements 48 and 55) are mounted at an outer peripheral surface of the first connection frame (Figure 3, element 30).
Regarding claim 15, the first pressing portion (element 55) is a ball plunger (i.e. guide pins; page 3, paragraph 0042, line 6).
Regarding claim 16, a projection lens (element 10 illustrated in Figures 1 and 2) that is to be mounted on a housing (Figure 1, element 60) of a projection device (Figure 1, element 2) having an electro-optical element (i.e. electric zoom control performed by element 69 in Figure 1; page 4, paragraph 0052, lines 1-3), the projection lens (Figure 2, element 10) comprising: a bending optical system (Figure 2, element 19) that comprises at least two optical axes (Figure 2, elements CL1, CL2 and CL3), the two optical axes being an exit-side optical axis (Figure 2, element CL3) along which light incident from the housing exits and a first incidence-side optical axis (Figure 2, element CL1) that is disposed on an incidence side with respect to the exit-side optical axis (Figure 2, element CL3) and that is bent with respect to the exit-side optical axis (Figure 2, element CL3); an exit-side lens barrel portion (Figure 2, elements 42 and 43) that accommodates an exit-side optical system (Figure 2, element 12) having the exit-side optical axis (Figure 2, element CL3) and that rotates around the first incidence-side optical axis (Figure 2, element CL1); a first incidence-side lens barrel portion (Figure 2, element 32) that is disposed on an incidence side with respect to the exit-side lens barrel portion (Figure 2, elements 42 and 43) and through which the first incidence-side optical axis (Figure 2, element CL1) extends, the first incidence-side lens barrel portion (Figure 2, element 32) having a first rotary tube (Figure 2, element 30; page 5, paragraph 0069, lines 6-8) and a first fixed tube (Figure 2, element 33), the first rotary tube (Figure 2, element 30) rotating around the first incidence-side optical axis (Figure 2, element CL1) as a result of rotating the exit-side lens barrel portion (Figure 2, elements 42 and 43), the first rotary tube (Figure 2, element 30) being rotatably mounted at the first fixed tube (Figure 2, element 33); a first pressing portion (Figure 2, element 30c) that is provided at one of the first rotary tube (Figure 2, element 30) and the first fixed tube (Figure 2, element 33) and that presses the other of the first rotary tube (Figure 2, element 30) and the first fixed tube (Figure 2, element 33), a first press surface (Figure 2, element 57) that is provided at the other of the first rotary tube (Figure 2, element 30) and the first fixed tube (Figure 2, element 33) and that is pressed by the first pressing portion (Figure 2, element 30c); and at least one first fitting hole (Figure 2, element 30d) that is provided in the first press surface (Figure 2, element 57) and that is fitted to the first pressing portion (Figure 2, element 30c), wherein when the exit-side lens barrel portion rotates around the first incidence-side optical axis (Figure 2, element C1), a state of the first pressing portion (Figure 2, element 30c) is switched between a fitting state in which the first pressing portion (Figure 2, element 30c) is fitted to the first fitting hole (Figure 2, element 30d) and a move-out state in which the first pressing portion moves out of the first fitting hole (i.e. the movement of the guide pin is regulated by the circumferential groove; page 5, paragraph 0060, lines 7-8).
Regarding claim 17, a plurality of the first pressing portions (Figure 2, element 30c), wherein the number of the first fitting holes (Figure 2, element 30f) is at least one or more, and wherein the number of the first fitting holes (Figure 2, element 30f) is less than the number of the first pressing portions (Figure 2, element 30c).
Regarding claim 18, a projection device (Figure 1, element 2) comprising a projection lens (element 10 illustrated in Figures 1 and 2).

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Regarding claim 6, Kayano (US Pub. No. 2019/0219915 A1) discloses a projection lens (element 10 illustrated in Figures 1 and 2) that is to be mounted on a housing (Figure 1, element 60) of a projection device (Figure 1, element 2) having an electro-optical element (i.e. electric zoom control performed by element 69 in Figure 1; page 4, paragraph 0052, lines 1-3), and a lens barrel (Figure 2, element 19).  However, Kayano and the prior art of record neither shows nor suggests a projection lens wherein when the direction of the second incidence-side optical axis is a horizontal direction that is orthogonal to a gravitation direction, and when a rotation force that rotates the exit-side lens barrel portion and the first incidence- side lens barrel portion around the second incidence-side optical axis by an action of gravitation is T2 and a rotation restriction force that restricts rotation of the exit-side lens barrel portion and the first incidence-side lens barrel portion around the second incidence-side optical axis and that is generated based on a pressing force of the second pressing portion is F2, Formula (2) below is satisfied:  F2 > T2… Formula (2).
b. 	Regarding claim 7, the claims are allowable based on their dependence from allowable claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuroda (US Pub. No. 2018/0217489 A1) discloses a first holding member holding a first optical system and a first mirror, and has a first junction surface. A second holding member holds a second optical system and a second mirror, and has a second junction surface. A junction portion is configured such that, in a state where the first junction surface and the second junction surface are aligned with each other, the second holding member is capable of being shifted in a direction of both the junction surfaces and rotated around an optical axis, and makes it possible to perform optical axis alignment. An emission-side optical axis of the first optical system and an incidence-side optical axis of the second optical system are aligned with each other, and thus a U-shaped optical path is formed by the first and second optical systems.
Kuroda (US Pub. No. 2019/0025679 A1) teaches a projector including a projection lens, a projector body, and an angle adjustment unit. In the projection lens, a U-shaped optical path is formed of optical axes. A lens barrel is a U-shaped barrel. The angle adjustment unit includes a fitting portion, a mounting flange, a fixing unit, a mount ring, and bearings. The projection lens is supported to be rotationally movable around the optical axis. The fixing unit includes a mounting hole, a fixing screw, and a screw hole. The mounting hole is formed in the shape of an arc. The fixing screw is screwed with the screw hole through the mounting hole, so that the lens barrel is fixed to a housing.
Shimizu (US Pub. No. 2021/0124251 A1) shows a projection apparatus having a light modulation element includes a main body; an optical unit that is rotatably supported by the main body and includes a projection optical system for projecting the spatially modulated light onto the projection surface, a first rotation member rotatably supported to the main body and a second rotation member rotatably supported to the first rotation member; a first sensor; a second sensor; a controller; and a regulation mechanism, and the regulation mechanism includes a moving member that is movable between a regulation position for regulating the rotation and a regulation release position for releasing the regulating of the rotation, and fixes the moving member at the regulation position in a case where the controller determines that the first rotation member and the second rotation member are in the predetermined specific rotation state.
Amano et al. (US Pub. No. 2020/0292924 A1) discloses a first holding barrel, a first mirror bending a first optical axis of the first holding barrel at 90°, a second holding barrel, a second mirror bending a second optical axis of the second holding barrel at 90°, and a third holding barrel are disposed on an optical axis from a screen side to an image forming panel. A first connection member connects the first holding barrel including the first mirror to the second holding barrel to be rotationally movable in increments of 90°. A second connection member connects the second holding barrel and the second mirror to the third holding barrel to be rotationally movable in increments of 90°. An orientation of a display image of the image forming panel is changed based on rotational movement states of an optical axis of a first sensor and an optical axis of a second sensor to make an orientation of a projection image on the screen match an original image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



08/25/2022